Citation Nr: 1400150	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected lumbar disc disease (claimed as low back pain).

2.  Entitlement to service connection for claimed pain in the lower legs, to include as due to a service-connected disability.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993.

These matters initially came the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO.

In August 2011, the Board remanded the case for additional development of the record.  

The Board notes that at the time of the August 2011 remand, claims of service connection for multiple sclerosis, sinusitis and depression were also on appeal.  

Each of these claims was subsequently granted in a rating decision of November 2012.  As such, they are no longer in appellate status and will not be addressed in this document.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that since the issuance of the last Supplemental Statement of the Case, 13 pages of CAPRI records were added to the Veteran's electronic claims file, and no waiver from the Veteran was received. However, these pages are not relevant to the claim decided hereinbelow, and contain no new pertinent facts.  For these reasons, RO review of this additional  evidence is not necessary prior to appellate handling of the claims by the Board.

The Board has considered documentation included in Virtual VA and VBMS.

The issue of service connection for claimed pain in the lower legs is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The service-connected lumbar disc disease is shown to have been manifested by pain; however, even on repetitive motion, this was not restricted to less than 90 degrees of forward flexion; neither muscle spasm nor guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was demonstrated; incapacitating episodes due to intervertebral disc syndrome (IVDS) were not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected lumbar disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Letters from the RO dated in June 2006, July 2006, February 2007 and September 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity to appear for a personal hearing.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained. 

The Board is further satisfied that the RO has substantially complied with August 2011 remand directives as they pertain to the claim decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

As directed by the Board, the RO afforded the Veteran the opportunity to submit any outstanding evidence, obtained all updated VA treatment records, and also provided a current VA examination.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

At the outset, the Board observes that the Veteran expressed disagreement with the October 2006 rating decision that granted service connection for his lumbar disc disease.  

As such, the Veteran has appealed the initial evaluation assigned, and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

Under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  

For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence in light of these provisions, the Board finds that the criteria for a rating in excess of 10 percent for the service-connected lumbar spine disability have been met.

On VA examination in September 2006, the Veteran complained of low back pain with a feeling of instability in the back.  He reported having 2-3 flare-ups per year, lasting 1-2 weeks at a time.  He treated flare-ups with Advil and rest.  He reported that the flare-ups caused him to miss work.  He reported avoiding all lifting.

On examination, the Veteran's range of motion was characterized as normal.  Flexion was performed to 90 degrees, including after repetition.  Extension was performed to 25 degrees, including after repetition.  Lateral flexion and rotation were to 25 degrees, including after repetition.  The range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no spasm or tenderness apparent.

Straight leg testing was limited to 45 degrees, bilaterally.  Motor strength was normal.  Sensation and deep tendon reflexes were decreased on the left leg below the knee.  The Veteran attributed this to multiple sclerosis, which was diagnosed in 2006.  His gait was normal.  The examiner diagnosed him with lumbar disc disease and multiple sclerosis.  

In August 2011, a VA treatment record documented a full range of motion in the back.

On VA examination in October 2011, the Veteran reported having 1-2 flare-ups per year.  He reported that it was hard to ambulate during a flare.  On a daily basis, he reported doing ok.  He had no daily pain.

On examination, flexion was performed to 90 degrees or greater.  Extension was performed to 30 degrees or greater.  Lateral flexion was performed to 30 degrees or greater, bilaterally.  Lateral rotation was to 30 degrees or greater, bilaterally.  There was no objective evidence of painful motion in any parameter.  He was able to perform repetitive-use testing with 3 repetitions with no loss of motion.  There was no functional loss or functional impairment of the thoracolumbar spine.

There was no localized tenderness or pain to palpation.  There was no guarding or muscle spasm.  Muscle strength testing was normal.  There was no intervertebral disc syndrome of the thoracolumbar spine.  He used no assistive devices.

A neurological assessment showed that the reflexes and sensation were normal.  The straight leg raising test was normal.  There were no signs or symptoms of radiculopathy or other neurologic abnormalities.  He reported having numbness, which he felt was related to multiple sclerosis.  It was on the anterior thigh.  The examiner noted that this numbness was subjective and that testing in that regard was normal.

The examiner stated that the Veteran's symptoms of numbness were "not associated with back pain at all."  In an "opinion" section at the end of the examination report, the examiner reiterated that there was no radiculopathy, and that "no current disability is identified regarding leg pain related to any back issue at this time." 

As noted, the Veteran is not shown to have exhibited findings that would support the assignment of a rating higher than 10 percent for the service-connected low back disability.  

The demonstrated range of forward flexion for the service-connected lumbar disc disease was noted to be normal throughout the appeal period without additional loss due to pain or on repetitive movement.  

The Veteran's combined range of motion was greater than 120 degrees throughout the appeal.  

There has been no showing of muscle spasm or guarding.  Indeed, the October 2011 VA examiner stated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.

With specific regard to the DeLuca factors, the Board acknowledges the Veteran's reports of pain on motion, functional limitations, and flare-ups.  However, there was no additional limitation of motion due to pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use found by either VA examiner.  Further, the General Rating Formula criteria are to be applied with or without symptoms such as pain.  

For all of these reasons, the Board cannot find that a higher evaluation is warranted based on functional impairment due to pain.  In short, the 10 percent rating adequately compensates the Veteran for his pain, and other DeLuca factors provide no basis for assignment of a higher rating. 

There is also no evidence indicating that the service-connected lumbar spine disability would warrant a higher rating on the basis of incapacitating episodes.  Indeed, the October 2011 VA examiner determined that the Veteran does not have intervertebral disc syndrome.   

The Board has additionally considered the neurological manifestations of the lumbar spine disability.  The Board is cognizant of the findings of the September 2006 VA examiner which indicate some neurological abnormalities.  However, the examiner did not diagnose any neurological disability related to the Veteran's lumbar spine, and instead noted his recent diagnosis of multiple sclerosis.  

Moreover, in October 2011, the VA examiner determined that the Veteran's symptoms were unrelated to the Veteran's service-connected lumbar disc disease.  

As will be discussed further, the claim of service connection for claimed leg pain is being remanded in order to ascertain whether the condition may be related to his service-connected multiple sclerosis.  In short, there is no of any neurological impairment that has been attributed to the service-connected lumbar spine disability.

The Board has also considered the Veteran's own assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that assigned.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the service-connected lumbar spine disability picture.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 
Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, an October 2011 VA psychiatric examiner noted that the Veteran was presently employed full time.  As such, the Board finds that Rice is inapplicable in the present case.


ORDER

An initial rating in excess of 10 percent for the service-connected lumbar disc disease is denied.  


REMAND

After carefully considering the record, the Board finds that the claim remaining on appeal must be remanded for further development.  

The Board finds that a medical opinion is needed to adjudicate the appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 
38 C.F.R. § 3.159(c)(4) (2013). 

In April 2013, the Veteran's representative contended that his claimed leg disability is related to the newly service-connected multiple sclerosis.  Service connection was awarded for multiple sclerosis in November 2012.

The Veteran has complained of pain and numbness in his legs throughout the appeal.  Results from a VA examination in September 2006 show objective neurological abnormalities of the legs.

A VA examination was conducted in October 2011, but the examiner only addressed the relationship of the Veteran's complaints to his service-connected lumbar spine disability.  An opinion addressing secondary service connection between the service-connected multiple sclerosis and the claimed leg disability should be obtained.  

Moreover, the service treatment records show that, in September 1990, the Veteran complained of having numbness in the legs.  A February 1993 service treatment record shows complaints of left shin pain, with a diagnosis of tendonitis of the left lower leg.

Additionally, the Veteran in this case had service that included active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and as such, he is a Persian Gulf Veteran.  See, e.g., DD Form 214.

The examiner should further opine as to whether the Veteran's current symptomatolgy is due to a medically unexplained chronic multisymptom illness.  If not, the examiner should opine on whether the current problems are otherwise related to service, including to the symptoms documented in service treatment records.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:
1.  The RO should have the Veteran scheduled for a VA examination(s) to determine the nature and likely etiology of the claimed pain and numbness in the lower legs.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from a current disability manifested by pain and numbness in the lower legs is that due to an undiagnosed illness or medically unexplained chronic multisystem illness or a known diagnosable disease entity.  

If there is a known clinical diagnosis, the VA examiner should expressly identify it.  In such a case, the VA examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated disability is due to an injury or other event or incident of his period of active service, including the symptomatology documented in service treatment records of September 1990 and February 1993.     

The VA examiner should further opine as to whether it is at least as likely as not that the current disability was caused or aggravated (permanently made worse) by the service-connected multiple sclerosis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After the requested examination has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


